Citation Nr: 1601497	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2005 to July 2006.  The Veteran had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a November 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a June 2015 decision, the Board reopened the Veteran's claim for service connection for PTSD.  The Board then remanded this case for further evidentiary development. 


FINDINGS OF FACT

During the course of the appeal, the Veteran was competently diagnosed with PTSD as a result of his active military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran is seeking service connection for PTSD based on his experiences during his tour of active duty in Afghanistan.  He described in-service stressors that are related to fear of hostile military or terrorist activity, including searching cars for explosives, being fired upon, and witnessing a suicide bomber explosion.  The Veteran's service treatment records contain his June 2006 post-deployment health assessment.  At that time, the Veteran responded "yes" to questions about whether, during his deployment, he ever felt that he was in danger of being killed.  He also affirmed that during the past month something frightening, horrible, or upsetting had happened that made him constantly on guard, watchful, or easily startled.  His DD Form 214 confirms the Veteran served in a designated imminent danger pay area and he received an Afghanistan Campaign Medal, among other medals.  Based on the foregoing, the Board finds that the presence of an in-service stressor related to the fear of hostile military or terrorist activity has been established.

Thus, the question becomes whether the Veteran suffers from PTSD as a result of his service.  On this point, there are opinions in favor of and against the claim. 



VA medical records contain an April 2015 administrative note from a staff psychiatrist stating that the Veteran has been under her treatment for PTSD,         "per DSM IV [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition] criteria, and depression since January 3, 2011."

The Veteran underwent two VA examinations.  In October 2009, the VA examiner believed that the Veteran was intentionally exaggerating his PTSD symptoms.  He stated that the Veteran endorsed and identified the highest levels of distress when asked questions about PTSD.  He also noted that the Veteran was currently being treated for depression and that several prior PTSD consults noted that he did not meet the full criteria for PTSD.  The VA examiner opined that these responses made the Veteran's claim highly questionable.  The October 2009 VA examiner stated that the Veteran did not meet the requirements for a diagnosis of PTSD.

However, the August 2015 VA examiner found that the Veteran was suffering   from PTSD.  He listed the Veteran's symptoms as including recurrent recollections, impaired sleep, psychological distress, avoidance behaviors, diminished interest, irritability and anger, concentration problems, and hyper-vigilance.  The VA examiner opined that the Veteran's fear of being attacked in Afghanistan and fear  of losing his life while there were adequate stressors and determined the Veteran met the diagnostic criteria for PTSD.  The examiner also diagnosed depression, but found the condition was not related to service as it started after the Veteran left the Army Reserves and appeared to be related to the Veteran's loss of identity and purpose after retirement.  

After review of the evidence of record, the Board finds that service connection     for PTSD is warranted.  The August 2015 VA examiner found that the Veteran's reported stressor was related to his fear of hostile military or terrorist activity and was adequate to support the diagnosis of PTSD.  While there is some medical evidence against the claim, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from PTSD as a result of his active military service.  Accordingly, the Veteran's claim for service connection for PTSD is granted.



ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


